826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carey S. BARNES, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee,andCity Oldsmobile, Inc., Defendant.
No. 87-3001.
United States Court of Appeals, Fourth Circuit.
Submitted June 15, 1987.Decided Aug. 6, 1987.

Carey S. Barnes, appellant pro se.
Joel Allen Dewey, Piper & Marbury, for appellees.
Before RUSSELL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Carey S. Barnes appeals from the district court's judgment enforcing a settlement agreement of this suit concerning a 1981 Oldsmobile car.  We affirm.


2
The district court, after a hearing, enforced a settlement agreement between Barnes and GM.  This settlement agreement was indisputably evidenced by correspondence of counsel and an executed "General Release and Confidentiality Agreement."


3
We have carefully reviewed Barnes's pro se arguments raised on appeal and find no ground for disturbing the district court's enforcement of the settlement agreement between the parties.


4
General Motor's motion to dismiss the appeal as untimely filed is denied.  The district court's order, while dated 14 November 1986, was not entered until 17 November 1986.  Barnes's notice of appeal, filed on 16 December 1986 was therefore timely.  Fed.R.App.P. 4(a)(1).


5
We dispense with oral argument because the facts and legal arguments are adequately presented in the record and the parties' submissions and oral argument would not aid the decisional process.


6
AFFIRMED.